DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (K. Wu and B. Lagesse, "Do You See What I See? Detecting Hidden Streaming Cameras Through Similarity of Simultaneous Observation," 2019 IEEE International Conference on Pervasive Computing and Communications, 11-15 March 2019, 10 pages) in view of Cheng (Y. Cheng, X. Ji, T. Lu and W. Xu, "On Detecting Hidden Wireless Cameras: A Traffic Pattern-based Approach," in IEEE Transactions on Mobile Computing, vol. 19, no. 4, pp. 907-921, originally published in print on 21 February 2019 as per https://ieeexplore.ieee.org/document/8648293, 15 pages) and further in view of Shin (US 20220005337 A1).
Regarding claim 1, Wu discloses:
“An electronic device comprising: a wireless communication interface; and at least one processor operably connected to the wireless communication interface, the at least one processor configured to:” ([page 2, right column]: “For example, they possess a computer or a mobile phone and a network card that is capable of entering into monitor mode.”)
“acquire data rate information of at least one external electronic device through the wireless communication interface…” ([page 3, right column]: “In order to record the network traffic, a network sniffing tool is used with a network card in either promiscuous or monitor mode. Wireshark, an open source network sniffing tool supported in various platforms, is used to sniff the network traffic… Bytesper-time step, a shared feature in both MP4 and PCAP files, is extracted from the recordings.” ; Also see right side of Fig. 1.)
“…determine whether the data rate pattern of the first external electronic device matches …” ([page 4, left column]: “After the byte-per-second streams are extracted, we further conduct statistical analysis to calculate the relationship between the two data streams.”)
“…determine whether a space where the electronic device is located is captured by the first external electronic device based on a determination that the data rate pattern of the first external electronic device matches…” ([page 4, right column]: “The results of the similarity analysis are used to decide whether the network stream is a Wi-Fi camera that is spying on the scene.”)
Wu does not explicitly disclose “identify, among the at least one external electronic device based on the data rate information, a first external electronic device including a data rate pattern corresponding to a first condition” nor “identify, through the wireless communication interface, channel state information (CSI) of a channel in which the first external electronic device performs communication”.
However, Cheng discloses the missing feature “identify, among the at least one external electronic device based on the data rate information, a first external electronic device including a data rate pattern corresponding to a first condition” ([page 912, right column]: “After grouping packets into flows, DeWiCam extracts the transient PLD feature ~l, the hardware-related feature d, the bandwidth stability feature b, and the PLD stability feature s for all the candidate flows in F to detect the camera flow.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wu and Cheng, to modify the technique as disclosed by Wu, to before determining whether a device captures a space, to first determine whether the device is a device capable of capturing any space, such as a real-time camera stream, as disclosed by Cheng. The motivation for first determining whether a data flow is a real-time camera stream is that the processing required to determine whether a data flow is real-time stream capturing a specific space is higher than the processing to determine whether a data flow is a real-time stream at all, and thus by first determining whether a data flow is a real-time stream before determining whether it is capturing a specific space, less resources are used, thus improving efficiency. Therefore, it would have been obvious to combine Wu with Cheng to obtain the invention as specified in the instant claim.
Wu and Cheng do not disclose “identify, through the wireless communication interface, channel state information (CSI) of a channel in which the first external electronic device performs communication.”
However, Shin discloses the missing feature “identify, through the wireless communication interface, channel state information (CSI) of a channel in which the first external electronic device performs communication” ([para 0058]: “FIG. 2 illustrates an example system 200 in which various aspects and techniques of motion detection using wireless local area networks can be implemented. The system 200 includes WLAN devices 202 and the detection server 204 to illustrate processing radio signal spectrograms and channel state information (CSI) to detect and classify presence and motion behaviors.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wu, Cheng, and Shin to modify what is being matched with the data rate pattern as disclosed by Wu, to be the CSI pattern as disclosed by Shin. The motivation for matching the data rate pattern to the CSI pattern is that although it is done through different means, ultimately what the data rate pattern is being matched with in Wu is when movement is occurring, which can be detected through identification of change in CSI as disclosed in Shin, in a way that is less resource intensive as compared to video capture as disclosed by Wu, and thus using CSI instead of video capture to compare to data rate increases efficiency. Therefore, it would have been obvious to combine Wu with Cheng and Shin to obtain the invention as specified in the instant claim.
Claim 12 contains substantially similar subject matter to claim 1 and is rejected for similar reasons.
Regarding claim 2, Wu in view of Cheng and Shin disclose all the features of the parent claim.
Wu further discloses “the data rate pattern of the first external electronic device indicates a data rate of the first external electronic device in an arbitrary time period: and the processor is further configured to: determine whether a time point at which the CSI of the channel changes and a time point at which the data rate of the first external electronic device changes match each other, and identify a determination that the time point at which the CSI of the channel changes and the time point at which the data rate of the first external electronic device changes match each other as at least a part of determining whether the data rate pattern of the first external electronic device matches the CSI pattern of the channel.” ([page 4, left column]: “After the byte-per-second streams are extracted, we further conduct statistical analysis to calculate the relationship between the two data streams. Before performing any statistical analysis, data normalization is applied. In this project, Correlation Coefficient (CC), Dynamic Time Warping (DTW), JensenShannon divergence (JSD), and Kullback-Leibler divergence (KLD) are selected to measure the relationships between the two data streams. CC is a statistical measure to calculate the correlation between two variables, and DTW is another algorithm to measure similarity between two temporal sequences. KLD calculates the differences between two normally distributed data samples and JSD measures the similarity between two probability distributions.”)
Claim 13 contains substantially similar subject matter to claim 2 and is rejected for similar reasons.
Regarding claim 3, Wu in view of Cheng and Shin disclose all the features of the parent claim.
Wu further discloses “wherein the at least one processor is further configured to identify that the time point at which the CSI of the channel changes and the time point at which the data rate of the first external electronic device changes match each other when a difference between a time point at which an amount of changes in the CSI of the channel is greater than or equal to a first threshold value and a time point at which an amount of changes in the data rate of the first external electronic device is greater than or equal to a second threshold value is less than or equal to a predetermined value.” ([page 3, right column]: “Experimentally we determined that 1 second time steps provided a good trade-off between timing differences of the devices and the amount of data that the device needed to send.”)
Claim 14 contains substantially similar subject matter to claim 3 and is rejected for similar reasons.
Regarding claim 4, Wu in view of Cheng and Shin disclose all the features of the parent claim.
Wu further discloses “further comprising an illuminance sensor, wherein the at least one processor, operably connected to the illuminance sensor, is further configured to: acquire illuminance information using the illuminance sensor, identify, based on the illuminance information and the data rate pattern of the first external electronic device, that the data rate pattern of the first external electronic device matches the CSI pattern of the channel when a difference between a time point at which intensity of illuminance sensed by the illuminance sensor changes and a time point at which a data rate of the first external electronic device changes is less than or equal to a predetermined value, and identify that the data rate pattern of the first external electronic device matches the CSI pattern of the channel as at least a part of identifying whether the data rate pattern of the first external electronic device matches the CSI pattern of the channel.” ([page 2, left column]: “Our preliminary work [10] was the first known research to demonstrate that it is feasible to detect hidden cameras that are streaming video of a user by causing a change in the physical environment and comparing the bandwidth usage of the devices that could potentially be recording the user. Liu et al. [12] and Cheng et al. [13] published similar research shortly after that also used probes to detect hidden Wi-Fi cameras. Unfortunately, the techniques described in this work require a disturbance in the environment to operate such as rapidly flashing the flash LED on the mobile phone.” Wherein in this instance a video camera may be reasonably considered by one of ordinary skill in the art as an illuminance sensor.)
Claim 15 contains substantially similar subject matter to claim 4 and is rejected for similar reasons.
Regarding claim 5, Wu in view of Cheng and Shin disclose all the features of the parent claim.
Wu does not explicitly disclose “wherein the at least one processor is further configured to output a matching notification in response to identifying that the space where the electronic device is located is captured by the first external electronic device.”
However, Cheng discloses the missing feature “wherein the at least one processor is further configured to output a matching notification in response to identifying that the space where the electronic device is located is captured by the first external electronic device.” ([Fig. 11]: “The UI snapshot of DeWiCam. The left figure illustrates the case that one camera is detected and the right one shows two cameras are detected in real detection.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wu, Cheng, and Shin to modify the identification as disclosed by Wu, to be result in a notification as disclosed by Cheng. The motivation for producing a notification as a result of the identification is that it allows a user to react to the identification, thus improving usability. Therefore, it would have been obvious to combine Wu with Cheng and Shin to obtain the invention as specified in the instant claim.
Claim 16 contains substantially similar subject matter to claim 5 and is rejected for similar reasons.
Regarding claim 6, Wu in view of Cheng and Shin disclose all the features of the parent claim.
Wu further discloses “further comprising a camera, wherein the at least one processor, operably connected to the camera, is configured to: acquire video data using the camera in response to identifying ([page 3, left column to right column]: “The first step is to monitor the environment digitally by recording video and network traffic simultaneously. The recorded files contained timing characteristics that are essential to identify Wi-Fi camera. The second step is to extract a feature, specifically, the number of bytes per second, from both either the video file or the recorded network traffic file. This results in a vector of unsigned integers that represents each recording. The third step is to perform statistical analysis, calculating the Pearson correlation coefficient (CC), Dynamic Time Warping (DTW) distance, Kullback-Leibler divergence (KLD), and JensenShannon divergence (JSD) on the bytes-per-time step vectors. The last step is to classify each vector as belonging to a spying camera or not.” Wherein it would be obvious to one of ordinary skill in the art to perform this step after a determination is already made using CSI because it is more accurate, and using a multi-step approach that uses lower accuracy lower resource intensive determinations to filter out results put into higher accuracy higher resource usage determinations improves efficiency.)
Wu does not explicitly disclose “output a warning notification based on identifying that the data rate pattern of the first external electronic device and the pattern of the video data match each other.”
However, Cheng discloses the missing feature “output a warning notification based on identifying that the data rate pattern of the first external electronic device and the pattern of the video data match each other.” ([Fig. 11]: “The UI snapshot of DeWiCam. The left figure illustrates the case that one camera is detected and the right one shows two cameras are detected in real detection.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wu, Cheng, and Shin to modify the identification as disclosed by Wu, to be result in a notification as disclosed by Cheng. The motivation for producing a notification as a result of the identification is that it allows a user to react to the identification, thus improving usability. Therefore, it would have been obvious to combine Wu with Cheng and Shin 
Claim 17 contains substantially similar subject matter to claim 6 and is rejected for similar reasons.
Regarding claim 7, Wu in view of Cheng and Shin disclose all the features of the parent claim.
Wu further discloses “wherein the at least one processor is further configured to: control, through the wireless communication interface, illuminance of a second external electronic device in response to identifying that the space where the electronic device is located is captured by the first external electronic device…” ([page 2, left column]: “Our preliminary work [10] was the first known research to demonstrate that it is feasible to detect hidden cameras that are streaming video of a user by causing a change in the physical environment and comparing the bandwidth usage of the devices that could potentially be recording the user. Liu et al. [12] and Cheng et al. [13] published similar research shortly after that also used probes to detect hidden Wi-Fi cameras. Unfortunately, the techniques described in this work require a disturbance in the environment to operate such as rapidly flashing the flash LED on the mobile phone.” Wherein it would be obvious to one of ordinary skill in the art to perform this step after a determination is already made using CSI because it is more accurate, and using a multi-step approach that uses lower accuracy lower resource intensive determinations to filter out results put into higher accuracy higher resource usage determinations improves efficiency.)
Wu does not explicitly disclose “output a warning notification when the data rate pattern of the first external electronic device changes within a predetermined time after controlling the illuminance of the second external electronic device.”
However, Cheng discloses the missing feature “output a warning notification when the data rate pattern of the first external electronic device changes within a predetermined time after controlling the illuminance of the second external electronic device.” ([Fig. 11]: “The UI snapshot of DeWiCam. The left figure illustrates the case that one camera is detected and the right one shows two cameras are detected in real detection.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wu, Cheng, and Shin to modify the identification as disclosed by Wu, to be result in a notification as disclosed by Cheng. The motivation for producing a notification as a result Wu with Cheng and Shin to obtain the invention as specified in the instant claim.
Regarding claim 8, Wu in view of Cheng and Shin disclose all the features of the parent claim.
Wu further discloses “further comprising a … wherein the at least one processor, operably connected to the speaker, is further configured to: output… in response to identifying that the space where the electronic device is located is captured by the first external electronic device…” ([page 2, left column]: “Our preliminary work [10] was the first known research to demonstrate that it is feasible to detect hidden cameras that are streaming video of a user by causing a change in the physical environment and comparing the bandwidth usage of the devices that could potentially be recording the user. Liu et al. [12] and Cheng et al. [13] published similar research shortly after that also used probes to detect hidden Wi-Fi cameras. Unfortunately, the techniques described in this work require a disturbance in the environment to operate such as rapidly flashing the flash LED on the mobile phone.” Wherein it would be obvious to one of ordinary skill in the art to perform this step after a determination is already made using CSI because it is more accurate, and using a multi-step approach that uses lower accuracy lower resource intensive determinations to filter out results put into higher accuracy higher resource usage determinations improves efficiency.)
Wu does not explicitly disclose the usage of “sound”, nor “and output a warning notification when the data rate pattern of the first external electronic device changes within a predetermined time after outputting the sound.”
However, Cheng discloses the missing features: 
the usage of “sound” ([page 914, left column]: Most wireless cameras support two-way audio. Eavesdropping via a wireless camera is also a privacy concern and inferring the existence of audio channel provides a further protection [27]. Audio inference is similar to video resolution inference in terms of utilizing the pattern of the PLD feature. The difference lies in that audio inference examines the ratio of small-size packets instead of full-size packets. As analyzed in Section 2, audio stream contributes a large proportion of small-size packets in a camera flow, which is also confirmed by Fig. 10c, where the PLD curve shows an obvious shift after enabling the audio channel. Specifically, when an audio channel exists, there is a significant number of packets with length ranging from 200 to 500 bytes. Otherwise, the PLD curve shows random distribution for small packets. Thus, DeWiCam infers the existence of audio channel by monitoring the proportion of packets with a length of [200,500], and the proportion threshold is set to 20 percent in our implementation.”)
“and output a warning notification when the data rate pattern of the first external electronic device changes within a predetermined time after outputting the sound. ([Fig. 11]: “The UI snapshot of DeWiCam. The left figure illustrates the case that one camera is detected and the right one shows two cameras are detected in real detection.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wu, Cheng, and Shin to modify the technique as disclosed by Wu, to utilize sound as disclosed by Cheng. The motivation for using sound output by a speaker instead of light output by a camera flash is that it can be used similarly for the same purposes, but may be usable in situations where using the camera flash is not possible, thus increasing flexibility. Therefore, it would have been obvious to combine Wu with Cheng and Shin to obtain the invention as specified in the instant claim.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wu, Cheng, and Shin to modify the identification as disclosed by Wu, to be result in a notification as disclosed by Cheng. The motivation for producing a notification as a result of the identification is that it allows a user to react to the identification, thus improving usability. Therefore, it would have been obvious to combine Wu with Cheng and Shin to obtain the invention as specified in the instant claim.
Regarding claim 9, Wu in view of Cheng and Shin disclose all the features of the parent claim.
Wu further discloses “further comprising a flash, wherein the at least one processor, operably connected to the flash, is further configured to: periodically control the flash in response to identifying that the space where the electronic device is located is captured by the first external electronic device; and…” ([page 2, left column]: “Our preliminary work [10] was the first known research to demonstrate that it is feasible to detect hidden cameras that are streaming video of a user by causing a change in the physical environment and comparing the bandwidth usage of the devices that could potentially be recording the user. Liu et al. [12] and Cheng et al. [13] published similar research shortly after that also used probes to detect hidden Wi-Fi cameras. Unfortunately, the techniques described in this work require a disturbance in the environment to operate such as rapidly flashing the flash LED on the mobile phone.” Wherein it would be obvious to one of ordinary skill in the art to perform this step after a determination is already made using CSI because it is more accurate, and using a multi-step approach that uses lower accuracy lower resource intensive determinations to filter out results put into higher accuracy higher resource usage determinations improves efficiency.)
Wu does not explicitly disclose “output a warning notification when a period for controlling the flash matches a change period of the data rate pattern of the first external electronic device.”
However, Cheng discloses the missing feature “output a warning notification when a period for controlling the flash matches a change period of the data rate pattern of the first external electronic device.” ([Fig. 11]: “The UI snapshot of DeWiCam. The left figure illustrates the case that one camera is detected and the right one shows two cameras are detected in real detection.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wu, Cheng, and Shin to modify the identification as disclosed by Wu, to be result in a notification as disclosed by Cheng. The motivation for producing a notification as a result of the identification is that it allows a user to react to the identification, thus improving usability. Therefore, it would have been obvious to combine Wu with Cheng and Shin to obtain the invention as specified in the instant claim.
Regarding claim 10, Wu in view of Cheng and Shin disclose all the features of the parent claim.
Wu does not explicitly disclose “wherein the at least one processor is further configured to identify a data rate pattern indicating real-time streaming of data based on the data rate information of the at least one external electronic device.”
However, Cheng discloses the missing feature “wherein the at least one processor is further configured to identify a data rate pattern indicating real-time streaming of data based on the data rate information of the at least one external electronic device.” ([page 912, right column]: “After grouping packets into flows, DeWiCam extracts the transient PLD feature ~l, the hardware-related feature d, the bandwidth stability feature b, and the PLD stability feature s for all the candidate flows in F to detect the camera flow.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wu and Cheng, to modify the technique as disclosed by Wu, to before determining whether a device captures a space, to first determine whether the device is a device capable of capturing any space, such as a real-time camera stream, as disclosed by Cheng. The motivation for first determining whether a data flow is a real-time camera stream is that the processing required to determine whether a data flow is real-time stream capturing a specific space is higher than the processing to determine whether a data flow is a real-time stream at all, and thus by first determining whether a data flow is a real-time stream before determining whether it is capturing a specific space, less resources are used, thus improving efficiency. Therefore, it would have been obvious to combine Wu with Cheng to obtain the invention as specified in the instant claim.
Regarding claim 11, Wu in view of Cheng and Shin disclose all the features of the parent claim.
Wu does not explicitly disclose “wherein, the data rate pattern corresponds to the first condition when the data rate pattern of the first external electronic device indicates a real-time streaming of data and an amount of changes in a data rate of the first external electronic device is less than or equal to a threshold value.”
However, Cheng discloses the missing feature “wherein, the data rate pattern corresponds to the first condition when the data rate pattern of the first external electronic device indicates a real-time streaming of data and an amount of changes in a data rate of the first external electronic device is less than or equal to a threshold value.” ([page 912, right column]: “After grouping packets into flows, DeWiCam extracts the transient PLD feature ~l, the hardware-related feature d, the bandwidth stability feature b, and the PLD stability feature s for all the candidate flows in F to detect the camera flow.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wu and Cheng, to modify the technique as disclosed by Wu, to before determining whether a device captures a space, to first determine whether the device is a device capable Cheng. The motivation for first determining whether a data flow is a real-time camera stream is that the processing required to determine whether a data flow is real-time stream capturing a specific space is higher than the processing to determine whether a data flow is a real-time stream at all, and thus by first determining whether a data flow is a real-time stream before determining whether it is capturing a specific space, less resources are used, thus improving efficiency. Therefore, it would have been obvious to combine Wu with Cheng to obtain the invention as specified in the instant claim.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (K. Wu and B. Lagesse, "Do You See What I See? Detecting Hidden Streaming Cameras Through Similarity of Simultaneous Observation," 2019 IEEE International Conference on Pervasive Computing and Communications, 11-15 March 2019, 10 pages) in view of Cheng (Y. Cheng, X. Ji, T. Lu and W. Xu, "On Detecting Hidden Wireless Cameras: A Traffic Pattern-based Approach," in IEEE Transactions on Mobile Computing, vol. 19, no. 4, pp. 907-921, originally published in print on 21 February 2019 as per https://ieeexplore.ieee.org/document/8648293, 15 pages).
Regarding claim 18, Wu discloses:
“An electronic device comprising: a camera; a wireless communication interface; and at least one processor operably connected to the camera and the wireless communication interface, the at least one processor configured to:” ([page 2, right column]: “For example, they possess a computer or a mobile phone and a network card that is capable of entering into monitor mode.” ; [page 3, right column]: “To retrieve data from the environment that is monitored by the Wi-Fi camera, video recording is performed from the back camera of the mobile phone.”)
“acquire data rate information of at least one external electronic device through the wireless communication interface…” ([page 3, right column]: “In order to record the network traffic, a network sniffing tool is used with a network card in either promiscuous or monitor mode. Wireshark, an open source network sniffing tool supported in various platforms, is used to sniff the network traffic… Bytesper-time step, a shared feature in both MP4 and PCAP files, is extracted from the recordings.” ; Also see right side of Fig. 1.)
([page 3, left column]: “The first step is to monitor the environment digitally by recording video and network traffic simultaneously.”)
“determine whether a pattern of the video data matches the data rate pattern of the first external electronic device; and” ([page 4, left column]: “After the byte-per-second streams are extracted, we further conduct statistical analysis to calculate the relationship between the two data streams.”)
“determine whether a space where the electronic device is located is captured by the first external electronic device based on an identification that the pattern of the video data matches the data rate pattern of the first external electronic device.” ([page 4, right column]: “The results of the similarity analysis are used to decide whether the network stream is a Wi-Fi camera that is spying on the scene.”)
Wu does not explicitly disclose “identify, among the at least one external electronic device based on the data rate information, a first external electronic device including a data rate pattern corresponding to a real-time streaming.”
However, Cheng discloses the missing feature “identify, among the at least one external electronic device based on the data rate information, a first external electronic device including a data rate pattern corresponding to a real-time streaming.” ([page 912, right column]: “After grouping packets into flows, DeWiCam extracts the transient PLD feature ~l, the hardware-related feature d, the bandwidth stability feature b, and the PLD stability feature s for all the candidate flows in F to detect the camera flow.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wu and Cheng, to modify the technique as disclosed by Wu, to before determining whether a device captures a space, to first determine whether the device is a device capable of capturing any space, such as a real-time camera stream, as disclosed by Cheng. The motivation for first determining whether a data flow is a real-time camera stream is that the processing required to determine whether a data flow is real-time stream capturing a specific space is higher than the processing to determine whether a data flow is a real-time stream at all, and thus by first determining whether a data flow is a real-time stream before determining whether it is capturing a specific space, less resources are Wu with Cheng to obtain the invention as specified in the instant claim.
Regarding claim 19, Wu in view of Cheng disclose all the features of the parent claim.
Wu further discloses “wherein the video data acquired by using the camera is video data capturing a person's movement.” ([page 3, left column]: “The default behavior of Wi-Fi cameras is based on the video compression algorithm they use. H.264, a block-oriented, motion-compensation-based video compression standard, is utilized by many modern Wi-Fi cameras and streaming applications to transfer data efficiently. To reduce bandwidth usage, the standard only records motions between frames, in order to reduce storing overlapping information. Thus, a large amount of movement forces the Wi-Fi camera to generate and transfer large amounts of data, which creates peaks in network traffic.”)
Regarding claim 20, Wu in view of Cheng disclose all the features of the parent claim.
Wu further discloses “wherein the video data acquired by using the camera is video data capturing a change in illuminance.” ([page 2, left column]: “Our preliminary work [10] was the first known research to demonstrate that it is feasible to detect hidden cameras that are streaming video of a user by causing a change in the physical environment and comparing the bandwidth usage of the devices that could potentially be recording the user. Liu et al. [12] and Cheng et al. [13] published similar research shortly after that also used probes to detect hidden Wi-Fi cameras. Unfortunately, the techniques described in this work require a disturbance in the environment to operate such as rapidly flashing the flash LED on the mobile phone.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412